Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 14,
2018, between Enphase Energy, Inc., a Delaware corporation (the “Company”), and
the purchaser identified on Exhibit A hereto (the “Purchaser”).

 

RECITALS

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(including the rules and regulations promulgated thereunder, the “Securities
Act”), and Rule 506 under the Securities Act, the Company desires to issue and
sell to the Purchaser, and the Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement;

 

WHEREAS, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of $5,000,000 aggregate principal amount
of Notes (as defined below); and

 

WHEREAS, at the Closing (as hereinafter defined), the Purchaser wishes to
purchase, and the Company wishes to sell, upon the terms and conditions stated
in this Agreement, the Notes.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE 1
 DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” shall have the meaning ascribed to such term in Section 2.2.

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.

 

--------------------------------------------------------------------------------


 

“Code” shall have the meaning ascribed to such term in Section 3.16.

 

“Commission” and/or “SEC” means the United States Securities and Exchange
Commission.

 

“Common Stock” means the common stock, $0.00001 par value per share, of the
Company.

 

“Company” shall have the meaning ascribed to such term in the preamble.

 

“Derivative Transaction” shall have the meaning ascribed to such term in
Section 4.2(d).

 

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

“Effectiveness Period” shall have the meaning ascribed to such term in
Section 5.1(b).

 

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.15.

 

“ERISA” shall have the meaning ascribed to such term in Section 3.16.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

 

“Indemnified Party” shall have the meaning ascribed to such term in
Section 5.4(c).

 

“Indemnifying Party” shall have the meaning ascribed to such term in
Section 5.4(c).

 

“Indenture” means the indenture, dated on or about the Closing Date, between the
Company and the Trustee in respect of the Notes.

 

“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith;
(iii) worldwide (A) registered copyrights in published or unpublished works,
mask work rights and similar rights, including rights created under
Sections 901-914 of Title 17 of the United States Code, mask work registrations,
and copyright applications for registration, including any renewals thereof, and
(B) any unregistered copyrightable works and other rights of authorship in
published or unpublished works; (iv) worldwide (A) internet domain names;
(B) website content; (C) telephone numbers; and (D) moral rights and publicity
rights; (v) any computer program or other software (irrespective of the type of
hardware for which it is

 

--------------------------------------------------------------------------------


 

intended), including firmware and other software embedded in hardware devices,
whether in the form of source code, assembly code, script, interpreted language,
instruction sets or binary or object code (including compiled and executable
programs), including any library, component or module of any of the foregoing,
including, in the case of source code, any related images, videos, icons, audio
or other multimedia data or files, data files, and header, development or
compilations tools, scripts, and files, and (vi) worldwide confidential or
proprietary information or trade secrets, including technical information,
inventions and discoveries (whether or not patentable and whether or not reduced
to practice) and improvements thereto, know-how, processes, discoveries,
developments, designs, techniques, plans, schematics, drawings, formulae,
preparations, assays, surface coatings, diagnostic systems and methods,
patterns, compilations, databases, database schemas, specifications, technical
data, inventions, concepts, ideas, devices, methods, and processes; and includes
any rights to exclude others from using or appropriating any Intellectual
Property rights, including the rights to sue for or assets claims against and
remedies against past, present or future infringements or misappropriations of
any or all of the foregoing and rights of priority and protection of interests
therein, and any other proprietary, intellectual property or other rights
relating to any or all of the foregoing anywhere in the world.

 

“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.

 

“NASDAQ” means The NASDAQ Stock Market, LLC.

 

“Notes” means the convertible senior notes due 2023 issuable under the
Indenture, and which shall be on the terms as agreed to by the Company in
connection with the pricing of the offering of convertible senior notes due 2023
in the private placement contemplated by the Preliminary Offering Memorandum.

 

“Occupational Laws” shall have the meaning ascribed to such term in
Section 3.16.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preliminary Offering Memorandum” means the Preliminary Offering Memorandum,
dated August 14, 2018, relating to the issuance and sale by the Company of
$60,000,000 aggregate principal amount of convertible senior notes due 2023 in a
private placement undertaken pursuant to Rule 144A of the Securities Act which
is to close on or about the Closing Date.

 

“Primary Securities Purchase Agreement” means the Securities Purchase Agreement,
dated on or about the date hereof, between the Company and Credit Suisse
Securities (USA)

 

--------------------------------------------------------------------------------


 

LLC, as representative, in respect of the convertible senior notes due 2023
issuable in the offering described in the Preliminary Offering Memorandum.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 6.6.

 

“Purchaser” shall have the meaning ascribed to such term in the preamble.

 

“Registration Statement” means each registration statement required to be filed
under ARTICLE 5 and, in each case, the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Registrable Securities” means the Notes, the Shares and any shares of Common
Stock issued as a dividend or other distribution with respect to, or in exchange
for, or in replacement of, the Shares; provided, that the holder of such Notes
and/or Shares has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided further, that the Notes and/or the Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
 (A) sale by any Person to the public either pursuant to a registration
statement under the Securities Act or under Rule 144 (in which case, only such
applicable Notes and/or Shares sold shall cease to be Registrable Securities) or
(B) becoming eligible for sale by the holder thereof pursuant to Rule 144
without volume or manner of sale restrictions.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

 

“Securities” means, collectively, the Notes and the Shares.

 

--------------------------------------------------------------------------------


 

“Securities Act” shall have the meaning ascribed to such term in the Recitals.

 

“Selling Stockholder Questionnaire” shall have the meaning ascribed to such term
in Section 5.2(j).

 

“Shares” shall mean the shares of Common Stock into which the Notes are
convertible in accordance with the terms of the Indenture and the Notes.

 

“Trading Day” means a day on which the Principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question:  the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder, including the Indenture and the
Notes.

 

“Trustee” means U.S. Bank National Association.

 

“Voting Commitment” shall have the meaning ascribed to such term in
Section 4.2(c).

 

ARTICLE 2
 PURCHASE AND SALE

 

2.1                               Purchase and Sale.  Subject to and upon the
terms and conditions set forth in this Agreement, at the Closing, the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, $5,000,000 aggregate principal amount of Notes.

 

2.2                               Closing.  The Company agrees to issue and sell
to the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase the Notes. The closing of the purchase and sale
of the Notes (the “Closing”) shall take place at the offices of Arnold & Porter
located at 3000 El Camino Real, #500, Palo Alto, California, five Business Days
following the satisfaction or waiver of the conditions set forth in Section 2.5,
or at such other time and place or on such date as the Purchaser and the Company
may agree upon (such date is hereinafter referred to as the “Closing Date”).

 

2.3                               Payment.  On the Closing Date (a) the
Purchaser shall pay to the Company 100% of the principal amount of the Notes in
United States dollars and in immediately available funds, by wire transfer to
the Company’s account as set forth in instructions previously delivered to the
Purchaser, and (b) the Company shall irrevocably instruct the Trustee to deliver
to the Purchaser one or more certificated Notes in the aggregate principal
amount set forth opposite the Purchaser’s name on Exhibit A, each certificated
Note duly executed on behalf of the Company.

 

--------------------------------------------------------------------------------


 

2.4                               Deliveries.

 

(a)                                 Company.  On or prior to the Closing Date,
the Company shall deliver or cause to be delivered to the Purchaser the
following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a copy of the instructions to the Trustee
instructing the Trustee to deliver to the Purchaser the certificated Notes in
the aggregate principal amount set forth opposite the Purchaser’s name on
Exhibit A;

 

(iii)                               a Certificate, executed on behalf of the
Company by its Chief Executive Officer and its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in Section 2.5(b); and

 

(iv)                              a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by the Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and Bylaws of the Company and certifying as to the signatures and authority of
Persons signing the Transaction Documents and related documents on behalf of the
Company.

 

(b)                                 Purchaser.  On or prior to the Closing Date,
the Purchaser shall deliver or cause to be delivered to the Company the
following:

 

(i)                                     this Agreement duly executed by the
Purchaser;

 

(ii)                                  a fully completed and duly executed
Accredited Investor Qualification Questionnaire in such form as reasonably
requested by the Company;

 

(iii)                               a fully completed and duly executed Bad
Actor Questionnaire in such form as reasonably requested by the Company; and

 

(iv)                              the note purchase price by wire transfer to
the account specified by the Company.

 

2.5                               Closing Conditions.

 

(a)                                 The obligations of the Company hereunder
with respect to the Purchaser in connection with the Closing are subject to the
following conditions being met:

 

(i)                                     the accuracy in all material respects on
the Closing Date of the representations and warranties of the Purchaser
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

 

(ii)                                  all obligations, covenants and agreements
of the Purchaser required to be performed at or prior to the Closing Date shall
have been performed in all material respects;

 

--------------------------------------------------------------------------------


 

(iii)                               the delivery by the Purchaser of the items
set forth in Section 2.4(b) of this Agreement; and

 

(iv)                              NASDAQ shall have raised no objection to the
consummation of the transactions contemplated by the Transaction Documents in
the absence of stockholder approval of such transactions.

 

(b)                                 The respective obligations of the Purchaser
hereunder in connection with the Closing are subject to the following conditions
being met:

 

(i)                                     the representations and warranties made
by the Company in ARTICLE 3 hereof qualified as to materiality shall be true and
correct as of the date hereof and the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
ARTICLE 3 hereof not qualified as to materiality shall be true and correct in
all material respects as of the date hereof and the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date;

 

(ii)                                  all obligations, covenants and agreements
of the Company required to be performed at or prior to the Closing Date, whether
under this Agreement or the other Transaction Documents, shall have been
performed in all material respects;

 

(iii)                               the delivery by the Company of the items set
forth in Section 2.4(a) of this Agreement;

 

(iv)                              the Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Notes and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect, except for such that could not reasonably be
expected to have a Material Adverse Effect;

 

(v)                                 no judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents;

 

(vi)                              NASDAQ shall have raised no objection to the
consummation of the transactions contemplated by the Transaction Documents in
the absence of stockholder approval of such transactions;

 

(vii)                           the sale and issuance of the notes under the
Primary Securities Purchase Agreement shall have been completed; and the final
interest rate applicable to the Notes (as established by the Company in
connection with the pricing of the offering contemplated by the Preliminary
Offering Memorandum) shall be at least 4.00% per year and the conversion premium
applicable to the Notes shall not exceed 10%; and

 

--------------------------------------------------------------------------------


 

(viii)                        there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

 

ARTICLE 3
 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser that, except as
otherwise disclosed to the Purchaser or as disclosed in the SEC Reports:

 

3.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its properties. The Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.

 

3.2                               Authorization; Enforcement.  The Company has
all corporate right, power and authority to enter into the Transaction Documents
and to consummate the transactions contemplated hereby and thereby. All
corporate action on the part of the Company, its directors and stockholders
necessary for the authorization, execution, delivery and performance of the
Transaction Documents by the Company, the authorization, sale, issuance and
delivery of the Securities contemplated herein and the performance of the
Company’s obligations hereunder and thereunder has been taken. The Transaction
Documents have been (or upon delivery will have been) duly executed and
delivered by the Company and constitute the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with their terms,
except:  (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

3.3                               Capitalization.  The authorized capital stock
of the Company consists of 150,000,000 shares of Common Stock, of which
96,848,549 shares were outstanding as of June 30, 2018. All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid and nonassessable. Except (i) for options to
purchase Common Stock or other equity awards (including restricted stock
units) issued to employees and members of the Board of Directors pursuant to the
equity compensation plans or arrangements disclosed in the SEC Reports,
(ii) shares of capital stock issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company disclosed in the SEC Reports, and (iii) as
contemplated by this Agreement or the Primary Securities Purchase Agreement,
there are no existing options, warrants, calls, preemptive (or similar) rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character obligating the Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any shares of the capital stock of, or other equity
interests in, the Company or any securities convertible into or exchangeable for
such shares of

 

--------------------------------------------------------------------------------


 

capital stock or other equity interests, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests. The issue and
sale of the Notes will not result in the right of any holder of Company
securities to adjust the exercise, conversion or exchange price under such
securities.

 

3.4                               Issuance; Reservation of Shares.  When the
Notes are delivered and paid for in accordance with this Agreement on the
Closing Date, the Notes will be convertible into Shares in accordance with the
terms of the Indenture and the Notes; the maximum number of Shares initially
issuable upon conversion of the Notes as of the Closing Date, after taking into
account the maximum make-whole adjustment in accordance with the Indenture, have
been duly authorized and reserved for issuance upon such conversion; and when
issued upon conversion of the Notes in accordance with the terms of the
Indenture and the Notes, the Shares will be, validly issued, fully paid and
non-assessable, and shall be free and clear of all encumbrances and restrictions
(other than as provided in the Transaction Documents).

 

3.5                               No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Purchaser through the EDGAR system), (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its respective assets or
properties, or (iii) any material agreement or instrument to which the Company
is a party or by which the Company is bound or to which any of their respective
assets or properties is subject, in each case except for any such conflict,
breach, violation or default that would not reasonably be expected to have a
Material Adverse Effect.

 

3.6                               Filings, Consents and Approvals.  The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than filings that have been made, or will be made,
or consents that have been obtained, or will be obtained, pursuant to the
rules and regulations of NASDAQ, including a NASDAQ Listing of Additional Shares
notification form, applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws which the Company
undertakes to file or obtain within the applicable time periods.

 

3.7                               SEC Reports.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, since January 1, 2013 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order

 

--------------------------------------------------------------------------------


 

to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Company has not received any letters of
comment from the staff of the Commission that have not been satisfactorily
resolved as of the date hereof.

 

3.8                               Financial Statements.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

3.9                               Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to have a Material Adverse Effect, (ii) the Company has not incurred
any liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or
changed its principal registered public accounting firm, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities, except pursuant to existing Company equity compensation
plans. Except as contemplated by the Company in connection with the transactions
described on the Company’s Current Report on Form 8-K, filed by the Company with
the SEC on August 9, 2018, the Company does not have pending before the
Commission any request for confidential treatment of information.

 

3.10                        Internal Controls.  The Company maintains a system
of internal control over financial reporting (as such term is defined in
Rule 13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles; the Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting; there has been no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting; since the date of the latest audited financial statements included or
incorporated by reference in the Company’s SEC Reports, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company maintains disclosure controls and
procedures (as

 

--------------------------------------------------------------------------------


 

such term is defined in Rule 13a-15(e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company is
made known to the Company’s principal executive officer and principal financial
officer by others within those entities; such disclosure controls and procedures
are effective. The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated by the Commission thereunder.

 

3.11                        Accountant.  To the Company’s knowledge, Deloitte &
Touche LLP, which has expressed its opinion with respect to the Company’s
financial statements as of December 31, 2017 and 2016 and 2015, respectively,
and included in the SEC Reports (including the related notes), is an independent
registered public accounting firm as required by the Act and the Public Company
Accounting Oversight Board (United States). Deloitte & Touche LLP have not been
engaged by the Company to perform any “prohibited activities” (as defined in
Section 10A of the Exchange Act).

 

3.12                        Litigation.  There is not pending or, to the
knowledge of the Company, threatened or contemplated, any action, suit or
proceeding to which the Company is a party or of which any property or assets of
the Company is the subject before or by any court or governmental agency,
authority or body, or any arbitrator, which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Effect. There are
no current or pending legal, governmental or regulatory actions, suits or
proceedings that are required to be described in the SEC Reports that have not
been so described.

 

3.13                        Tax Matters.  The Company has filed all federal,
state, local and foreign income and franchise tax returns required to be filed
or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect), except as set forth in the
SEC Reports and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, except as set forth in or contemplated in the SEC Reports.

 

3.14                        Insurance.  The Company maintains in full force and
effect insurance coverage that is customary for comparably situated companies
for the business being conducted and properties owned or leased by the Company,
and the Company reasonably believes such insurance coverage to be adequate
against all liabilities, claims and risks against which it is customary for
comparably situated companies to insure.

 

3.15                        Environmental Matters.  The Company (A) is in
compliance in all material respects with any and all applicable federal, state,
local and foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (B) has received and is in material compliance with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business; and (C) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply, or failure to receive

 

--------------------------------------------------------------------------------


 

required permits, licenses or approvals, or liability as would not, individually
or in the aggregate, have a Material Adverse Effect.

 

3.16                        Labor Relations.  The Company (A) is in compliance,
in all material respects, with any and all applicable foreign, federal, state
and local laws, rules, regulations, treaties, statutes and codes promulgated by
any and all governmental authorities (including pursuant to the Occupational
Health and Safety Act) relating to the protection of human health and safety in
the workplace (“Occupational Laws”); (B) has received all material permits,
licenses or other approvals required of it under applicable Occupational Laws to
conduct their business as currently conducted; and (C) is in compliance, in all
material respects, with all terms and conditions of such permits, licenses or
approvals. No action, proceeding, revocation proceeding, writ, injunction or
claim is pending or, to the Company’s knowledge, threatened against the Company
relating to Occupational Laws, and the Company does not have knowledge of any
material facts, circumstances or developments relating to its operations or cost
accounting practices that could reasonably be expected to form the basis for or
give rise to such actions, suits, investigations or proceedings. Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to, ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”). No prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption; and for each such plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, no “accumulated funding deficiency” as defined in Section 412 of the Code
has been incurred, whether or not waived, and the fair market value of the
assets of each such plan (excluding for these purposes accrued but unpaid
contributions) exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions.

 

3.17                        Certificates, Authorities and Permits.  The Company
holds, and is operating in compliance in all material respects with, all
registrations, approvals, certificates, authorizations and permits of any
governmental authority or self-regulatory body required for the conduct of its
business as described in the SEC Reports, including without limitation, all such
registrations, approvals, certificates, authorizations and permits required by
the FDA or any other federal, state, local or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous substances or materials;
and the Company has not received notice of any revocation or modification of any
such registration, approval, certificate, authorization and permit or has reason
to believe that any such registration, approval, certificate, authorization and
permit will not be renewed in the ordinary course that could lead to, the
withdrawal, revocation, suspension, modification or termination of any such
registration, approval, certificate, authorization or permit, which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
could result in a Material Adverse Effect.

 

3.18                        Title to Assets.  The Company has good and
marketable title to all property (whether real or personal) described in the SEC
Reports as being owned by it, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects except as

 

--------------------------------------------------------------------------------


 

described in the SEC Reports, and except those that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
property held under lease by the Company is held under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company.

 

3.19                        Intellectual Property.  The Company owns, possesses,
or can acquire on reasonable terms, all Intellectual Property necessary for the
conduct of its business as now conducted or as described in the SEC Reports to
be conducted in all material respects, except as such failure to own, possess,
or acquire such rights would not have a Material Adverse Effect. Except as set
forth in the SEC Reports, (A) to the knowledge of the Company, there is no
infringement, misappropriation or violation by third parties of any such
Intellectual Property, except as such infringement, misappropriation or
violation would not have a Material Adverse Effect; (B) there is no pending or,
to the knowledge of the Company, threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any such Intellectual Property,
and the Company is unaware of any material facts which would form a reasonable
basis for any such claim; (C) the Intellectual Property owned by the Company,
and to the knowledge of the Company, the Intellectual Property licensed to the
Company, have not been adjudged invalid or unenforceable, in whole or in part,
and there is no pending or threatened action, suit, proceeding or claim by
others challenging the validity or scope of any such Intellectual Property, and
the Company is unaware of any material facts which would form a reasonable basis
for any such claim; (D) to the Company’s knowledge, there is no pending or
threatened action, suit, proceeding or claim by others that the Company
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, the Company has not received any written
notice of such claim and the Company is unaware of any other material fact which
would form a reasonable basis for any such claim; and (E) to the Company’s
knowledge, no Company employee is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with the use of such employee’s best efforts to promote the
interest of the Company or that would conflict with the Company’s business; none
of the execution and delivery of this Agreement, the carrying on of the
Company’s business by the employees of the Company, and the conduct of the
Company’s business as proposed, will conflict with or result in a breach of
terms, conditions, or provisions of, or constitute a default under, any
contract, covenant or instrument under which any such employee is now obligated;
and it is not and will not be necessary to use any inventions, trade secrets or
proprietary information of any of its consultants, or its employees (or Persons
it currently intends to hire) made prior to their employment by the Company,
except for technology that is licensed to or owned by the Company.

 

3.20                        Intentionally Omitted.

 

3.21                        Compliance with NASDAQ Continued Listing
Requirements.  The Company is, and has no reason to believe that it will not,
upon the issuance of the Notes, or the Shares upon conversion of the Notes,
continue to be, in compliance with the listing and maintenance requirements for
continued listing on NASDAQ in all material respects. Assuming the
representations and warranties of the Purchaser set forth in Section 4.2 are
true and correct in all material respects, the consummation of the transactions
contemplated by the Transaction

 

--------------------------------------------------------------------------------


 

Documents does not contravene the rules and regulations of NASDAQ. There are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor to the Company’s knowledge is there
any basis for, the delisting of the Common Stock from NASDAQ.

 

3.22                        Application of Takeover Protections.  The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that would
prevent the Purchaser or the Company from fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Notes (or the issuance
of the Shares upon conversion of the Notes) and the Purchaser’s ownership of the
Notes, or the Shares issuable upon conversion of the Notes.

 

3.23                        Fees.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, and the Purchaser shall not have any
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.23
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

3.24                        No General Solicitation.  Neither the Company nor
any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

 

3.25                        No Integrated Offering.  Neither the Company nor any
of its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Shares under the Securities Act.

 

3.26                        Private Placement.  Assuming the accuracy of the
Purchaser’s representations and warranties set forth in ARTICLE 4, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchaser as contemplated hereby.

 

3.27                        Form S-3 Eligibility.  The Company is eligible to
register the resale of the Securities for resale by the Purchaser on Form S-3
promulgated under the Securities Act.

 

3.28                        Investment Company.  The Company is not and, after
giving effect to the offering and sale of the Notes, will not be an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.

 

3.29                        Foreign Corrupt Practices.  The Company, nor, to the
best knowledge of the Company, any director, officer, agent, employee or other
Person associated with or acting on

 

--------------------------------------------------------------------------------


 

behalf of the Company has (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(C) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (D) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

 

3.30                        Regulation M Compliance.  The Company has not, and
to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

 

3.31                        Disclosure.  No representation or warranty by the
Company in this Agreement and no statement contained in the SEC Reports or any
certificate or other document furnished or to be furnished to the Purchaser
pursuant to this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

 

ARTICLE 4
 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows (unless as of a specific date therein):

 

4.1                               Organization; Authority.  The Purchaser is
either an individual or an entity duly incorporated or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by the Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser. Each Transaction Document to which
it is a party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

4.2                               Purchaser Status.

 

(a)                                 At the time the Purchaser was offered the
Notes, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501 under the Securities Act.

 

--------------------------------------------------------------------------------


 

(b)                                 The Purchaser is not a broker-dealer
registered under Section 15 of the Exchange Act. The Purchaser is acting alone
in its determination as to whether to invest in the Notes. The Purchaser is not
a party to any voting agreements or similar arrangements with respect to any of
the Securities. Except as expressly disclosed in a Schedule 13D or Schedule 13G
(or amendments thereto) filed by the Purchaser with the Commission with respect
to the beneficial ownership of the Company’s Common Stock, the Purchaser is not
a member of a partnership, limited partnership, syndicate, or other group for
the purpose of acquiring, holding, voting or disposing of any of the Securities.

 

(c)                                  The Purchaser represents and warrants that
it (i) is not and will not become a party to (A) any agreement, arrangement or
understanding with, and has not given any commitment or assurance to, any Person
as to how such Person, if serving as a director or if elected as a director of
the Corporation, will act or vote on any issue or question (a “Voting
Commitment”) or (B) any Voting Commitment that could limit or interfere with
such Person’s ability to comply, if serving as or elected as a director of the
Company, with such Person’s fiduciary duties under applicable law; (ii) is not
and will not become a party to any agreement, arrangement or understanding with
any Person other than the corporation with respect to any direct or indirect
compensation, reimbursement or indemnification in connection with service or
action as a director of the Company.

 

(d)                                 The Purchaser has disclosed in writing to
the Company a description of all Derivative Transactions (as defined below) by
the Purchaser in effect as of the date hereof, including the date of the
transactions and the class, series and number of securities involved in, and the
material economic terms of, such Derivative Transactions. For purposes of this
Agreement, a “Derivative Transaction” means any agreement, arrangement, interest
or understanding entered into by, or on behalf or for the benefit of, the
Purchaser or any of its affiliates or associates, whether record or beneficial: 
(i) the value of which is derived in whole or in part from the value of any
class or series of shares or other securities of the Company, (ii) which
otherwise provides any direct or indirect opportunity to gain or share in any
gain derived from a change in the value of securities of the Company, (iii) the
effect or intent of which is to mitigate loss, manage risk or benefit of
security value or price changes, or (iv) which provides the right to vote or
increase or decrease the voting power of, the Purchaser, or any of its
affiliates or associates, with respect to any securities of the Company, which
agreement, arrangement, interest or understanding may include, without
limitation, any option, warrant, debt position, note, bond, convertible
security, swap, stock appreciation right, short position, profit interest,
hedge, right to dividends, voting agreement, performance-related fee or
arrangement to borrow or lend shares (whether or not subject to payment,
settlement, exercise or conversion in any such class or series), and any
proportionate interest of the Purchaser in the securities of the Company held by
any general or limited partnership, or any limited liability company, of which
the Purchaser is, directly or indirectly, a general partner or managing member.

 

4.3                               General Solicitation; Pre-Existing
Relationship.  The Purchaser is not purchasing the Notes as a result of any
advertisement, article, notice or other communication regarding the Notes
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. The Purchaser also represents that the
Purchaser was contacted regarding the sale of the Shares by the

 

--------------------------------------------------------------------------------


 

Company (or an authorized agent or representative thereof) with which the
Purchaser had a prior substantial pre-existing relationship.

 

4.4                               Purchase Entirely for Own Account.  The
Securities to be received by the Purchaser hereunder will be acquired for the
Purchaser’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to the Purchaser’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by the Purchaser to hold the
Securities for any period of time.

 

4.5                               Experience of Purchaser.  The Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

 

4.6                               Disclosure of Information.  The Purchaser has
had an opportunity to receive all information related to the Company and the
Notes requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities. The Purchaser acknowledges receipt of copies of the
SEC Reports (or access thereto via EDGAR) and the Preliminary Offering
Memorandum, including the description of Notes contained therein. Neither such
inquiries nor any other due diligence investigation conducted by the Purchaser
shall modify, limit or otherwise affect the Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 

4.7                               Restricted Securities.  The Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act and may not be offered, resold, pledged or
otherwise transferred except (i) pursuant to an exemption from registration
under the Securities Act or pursuant to an effective registration statement in
compliance with Section 5 under the Securities Act and (ii) in accordance with
all applicable securities laws of the states of the United States and other
jurisdictions, including Rule 144 under the Securities Act and Section 16 of the
Exchange Act.

 

4.8                               Commissions.  No Person will have, as a result
of the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against the Company or upon the Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

The Company acknowledges and agrees that the representations contained in
ARTICLE 4 shall not modify, amend or affect the Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed

 

--------------------------------------------------------------------------------


 

and/or delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby.

 

ARTICLE 5
 REGISTRATION RIGHTS

 

5.1                               Registration Statement.

 

(a)                                 On or prior to the date that is 90 days
following the Closing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (except if the Company
is not then eligible to register for resale the Registrable Securities on
Form S-3, in which case such registration shall be on another appropriate form
in accordance with the Securities Act) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form delivered by the Company to the Purchaser prior to the initial filing of
the applicable Registration Statement.

 

(b)                                 The Company shall use its commercially
reasonable best efforts to cause each Registration Statement to be declared
effective by the Commission as promptly as possible after the filing thereof,
and shall use commercially reasonable best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the date that all Registrable Securities covered by such Registration
Statement have been sold or can be sold publicly without restriction or
limitation under Rule 144 (including, without limitation, the requirement to be
in compliance with Rule 144(c)(1)) or (ii) the date that is two (2) years
following the Closing Date (the “Effectiveness Period”).

 

(c)                                  The Company shall notify the Purchaser in
writing promptly (and in any event within two Trading Days) after receiving
notification from the Commission that a Registration Statement has been declared
effective and shall simultaneously provide the Purchaser with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Company may, by written notice to the Purchaser, suspend
sales under a Registration Statement after the Effective Date thereof and/or
require that the Purchaser immediately cease the sale of shares of Common Stock
pursuant thereto and/or defer the filing of any additional Registration
Statement if the Company is engaged in a material merger, acquisition or sale or
any other material pending development and the Board of Directors determines in
good faith, by appropriate resolutions, that, as a result of such activity, it
would be materially detrimental to the Company (other than as relating solely to
the price of the Common Stock) to maintain a Registration Statement at such
time. Upon receipt of such notice, the Purchaser agrees to immediately
discontinue any sales of Registrable Securities pursuant to such Registration
Statement until the Purchaser is advised in writing by the Company that the
current Prospectus or amended Prospectus, as applicable, may be used. In no
event, however, shall this right be exercised to suspend sales beyond the period
during which (in the good faith determination of the Board of Directors) the
failure to require

 

--------------------------------------------------------------------------------


 

such suspension would be materially detrimental to the Company. The Company’s
rights under this Section 5.1(d) may be exercised for a period of no more than
15 consecutive Trading Days and not more than three times in any twelve-month
period. Immediately after the end of any suspension period under this
Section 5.1(d), the Company shall take all necessary actions (including filing
any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Purchaser to publicly
resell their Registrable Securities pursuant to such effective Registration
Statement.

 

5.2                               Registration Procedures.  In connection with
the Company’s registration obligations hereunder, the Company shall:

 

(a)                                 Not less than three Trading Days prior to
the filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, furnish via email to the Purchaser or its
counsels who has supplied the Company with email addresses copies of all such
documents proposed to be filed, which documents (other than any document that is
incorporated or deemed to be incorporated by reference therein) will be subject
to the review of the Purchaser (it being acknowledged and agreed that if the
Purchaser does not object to or comment on the aforementioned documents within
the two Trading Day period, then the Purchaser shall be deemed to have consented
to and approved the use of such documents). The Company shall reflect in each
such document when so filed with the Commission such comments regarding the
Purchaser and the plan of distribution as the Purchaser may reasonably and
promptly propose no later than two Trading Days after the Purchaser has been so
furnished with copies of such documents as aforesaid.

 

(b)                                 (i) Subject to Section 5.1(d), prepare and
file with the Commission such amendments, including post-effective amendments,
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep the Registration Statement continuously effective,
as to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the Commission such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; and (iii) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Purchaser thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented; provided, however, that,
subject to applicable requirements, the Purchaser shall be responsible for the
delivery of the Prospectus to the Persons to whom the Purchaser sells any of the
Shares (including in accordance with Rule 172 under the Securities Act), and the
Purchaser agrees to dispose of Registrable Securities in compliance with the
plan of distribution described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws.

 

(c)                                  Notify the Purchaser as promptly as
reasonably possible, and if requested by the Purchaser, confirm such notice in
writing no later than two Trading Days thereafter, of any of the following
events:  (i) the Commission notifies the Company whether there will be a
“review” of any Registration Statement; (ii) any Registration Statement or any
post-effective

 

--------------------------------------------------------------------------------


 

amendment is declared effective; (iii) the Commission issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (iv) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; (v) the financial statements included in any
Registration Statement become ineligible for inclusion therein; and (vi) the
occurrence or existence of any pending development with respect to the Company
that the Company believes may be material and that, in the determination of the
Company, makes it not in the best interest of the Company to allow continued
availability of a Registration Statement, provided that any and all of such
information shall remain confidential to the Purchaser until such information
otherwise becomes public, unless disclosure by the Purchaser is required by law;
provided, further, that notwithstanding the Purchaser’s agreement to keep such
information confidential, the Purchaser make no acknowledgement that any such
information is material, non-public information.

 

(d)                                 Use commercially reasonable best efforts to
avoid the issuance of or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of any Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as possible.

 

(e)                                  If requested by the Purchaser, provide the
Purchaser, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company shall
have no obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.

 

(f)                                   Promptly deliver to the Purchaser, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the selling Purchaser in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto to the extent permitted by
federal and state securities laws and regulations.

 

(g)                                  Prior to any resale of Registrable
Securities by the Purchaser, use commercially reasonable best efforts to
register or qualify or cooperate with the selling Purchaser in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
the Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in

 

--------------------------------------------------------------------------------


 

which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

 

(h)                                 Cooperate with the Purchaser to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by this Agreement and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as the Purchaser may
reasonably request.

 

(i)                                     Upon the occurrence of any event
described in Section 5.2(c)(iii)-(vi), as promptly as reasonably practicable,
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(j)                                    It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of the Purchaser that the
Purchaser furnishes to the Company a completed Selling Stockholder Questionnaire
in the form proffered by the Company (the “Selling Stockholder
Questionnaire”) and such other information regarding itself, the Registrable
Securities and other shares of Common Stock held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
complete and execute such documents in connection with such registration as the
Company may reasonably request, except in the case of any such information
referred to in this paragraph, to the extent the failure to provide such
information does not materially affect the Company’s ability to comply with such
obligations.

 

(k)                                 The Company shall comply with all applicable
rules and regulations of the Commission under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the Commission pursuant to Rule 424 under the Securities Act, promptly inform
the Purchaser in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Purchaser is required to make available a Prospectus in connection
with any disposition of Registrable Securities and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.

 

5.3                               Registration Expenses.  The Company shall pay
all fees and expenses incident to the performance of or compliance with
ARTICLE 5 of this Agreement by the Company, including without limitation (a) all
registration and filing fees and expenses, including without limitation those
related to filings with the Commission, any Trading Market, and in connection
with applicable state securities or Blue Sky laws, (b) printing expenses
(including without limitation expenses of printing certificates for Registrable
Securities), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company, (e) fees and

 

--------------------------------------------------------------------------------


 

expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market. In no event shall
the Company be responsible for any underwriting, broker or similar fees or
commissions of the Purchaser or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Purchaser.

 

5.4                               Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless the Purchaser, the officers, directors, partners, members, agents and
employees of each of them, each Person who controls any the Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding the Purchaser furnished in
writing to the Company by the Purchaser for use therein, or to the extent that
such information relates to the Purchaser or the Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by the Purchaser expressly for use in the Registration Statement, or (B) with
respect to any Prospectus, if the untrue statement or omission of material fact
contained in such Prospectus was corrected on a timely basis in the Prospectus,
as then amended or supplemented, if such corrected prospectus was timely made
available by the Company to the Purchaser, and the Purchaser was advised in
writing not to use the incorrect prospectus prior to the use giving rise to
Losses.

 

(b)                                 Indemnification by Purchaser.  The Purchaser
shall indemnify and hold harmless the Company, its directors, officers, agents
and employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by the
Purchaser in writing to the Company specifically for inclusion in such
Registration Statement or

 

--------------------------------------------------------------------------------


 

such Prospectus or to the extent that (i) such untrue statements or omissions
are based solely upon information regarding the Purchaser furnished to the
Company by the Purchaser in writing expressly for use in the Registration
Statement or Prospectus, or to the extent that such information relates to the
Purchaser or the Purchaser’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by the Purchaser expressly
for use in the Registration Statement (it being understood that the information
provided by the Purchaser to the Company in any applicable questionnaires and
the Plan of Distribution in substantially the form delivered by the Company to
the Purchaser prior to the initial filing of the applicable Registration
Statement, as the same may be modified by the Purchaser constitutes information
reviewed and expressly approved by the Purchaser in writing expressly for use in
the Registration Statement), such Prospectus or such form of Prospectus or in
any amendment or supplement thereto.  In no event shall the liability of the
Purchaser hereunder be greater in amount than the dollar amount of the net
proceeds received by the Purchaser upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 15 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; (iii) any counsel engaged by the
applicable Indemnifying Party shall fail to timely commence or diligently
conduct the defense of any such claim and such failure has materially prejudiced
(or, in the reasonable judgment of the Indemnified Party, is in danger of
materially prejudicing) the outcome of the applicable claim; or (iv) such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to or may exist between the applicable Indemnifying Party and
Indemnified Party or that there may be one or more different or additional
defenses, claims, counterclaims or causes of action available to such
Indemnified Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one

 

--------------------------------------------------------------------------------


 

separate firm of attorneys at any time for all Indemnified Parties, which firm
shall be appointed by a majority of the Indemnified Parties. The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined (not subject to appeal) that such
Indemnified Party is not entitled to indemnification hereunder).

 

(d)                                 Contribution.  If a claim for
indemnification under Section 5.4(a) or (b) is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4(d), the Purchaser shall not
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by the Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

--------------------------------------------------------------------------------


 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties, including pursuant to Section 6.6 hereof.

 

5.5                               Dispositions.  The Purchaser agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement and shall sell its Registrable Securities that it
sells pursuant to the Registration Statement in accordance with the Plan of
Distribution set forth in the Prospectus. The Purchaser further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Section 5.2(c)(iii)-(vi), the Purchaser will discontinue
disposition of such Registrable Securities under the Registration Statement
until the Purchaser is advised in writing by the Company that the use of the
Prospectus, or amended Prospectus, as applicable, may be used. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph. The
Purchaser agrees that the removal of the restrictive legend from certificates
representing Shares as set forth in Section 6.1 is predicated upon the Company’s
reliance that the Purchaser will comply with the provisions of this subsection.

 

5.6                               No Piggyback on Registrations.  Neither the
Company nor any of its security holders (other than the Purchaser in such
capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities.

 

5.7                               Amendments; Waivers.  Notwithstanding anything
in this Agreement to the contrary, the provisions of this ARTICLE 5 may be
amended or waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely), with the written consent of (i) the Company and (ii) the
Purchaser

 

ARTICLE 6
 OTHER AGREEMENTS OF THE PARTIES

 

6.1                               Transfer Restrictions.

 

(a)                                 The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement under the Securities Act or Rule 144, to the Company or to an
Affiliate of the Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(b)                                 The Purchaser agree to the imprinting, so
long as is required by this Section 6.1, of a legend on any of the Securities in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS.

 

--------------------------------------------------------------------------------


 

THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT
AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR EXEMPTION THEREFROM.

 

INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN A SECURITIES
PURCHASE AGREEMENT, DATED AS OF AUGUST   , 2018 AND AS AMENDED FROM TIME TO
TIME, COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY.

 

(c)                                  Certificates evidencing the Securities
shall not contain any legend (including the legend set forth in
Section 6.1(b) hereof), (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to
Rule 144, (iii) if such Securities are eligible for sale under Rule 144 without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). Upon
request by the Purchaser, following such time as a legend is no longer required
under this Section 6.1(c), the Company shall cause its counsel to issue a legal
opinion to (if required) to effect the removal of the legend hereunder from any
Securities.

 

6.2                               Furnishing of Information; Public
Information.  Until the time that the Purchaser owns no Registrable Securities,
the Company covenants to maintain the registration of the Common Stock under
Section 12(b) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.

 

6.3                               Integration.  The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
or that would be integrated with the offer or sale of the Securities for
purposes of the rules and regulations of NASDAQ such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction. The Purchaser shall take no action to become a group such that any
transactions contemplated by this Agreement would require shareholder approval
prior to Closing.

 

--------------------------------------------------------------------------------


 

6.4                               Publicity.  The Purchaser covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 6.4, the Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction), except
that the Purchaser may disclose the terms to its financial, accounting, legal
and other advisors.

 

6.5                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Securities hereunder for general corporate
purposes, including the repayment of indebtedness, working capital, and
potential acquisitions and strategic transactions.

 

6.6                               Indemnification of Purchaser.  Subject to the
provisions of this Section 6.6, the Company will indemnify and hold the
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling Persons (each, a “Purchaser Party”) harmless from any and all Losses
that any such Purchaser Party may suffer or incur as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Purchaser Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser Parties, with respect to
any of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser Parties may have with any such stockholder or any
violations by such Purchaser Parties of state or federal securities laws or any
conduct by such Purchaser Parties which constitutes fraud, gross negligence,
willful misconduct or malfeasance of such Purchaser Party). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement
(y) for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 6.6 shall be made by

 

--------------------------------------------------------------------------------


 

periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 

6.7                               Listing.  In the time and manner required by
the Principal Trading Market, the Company shall prepare and file with such
Trading Market an additional shares listing application covering all of the
Shares. In addition, the Purchaser and the Company agree to cooperate in good
faith, if necessary, to restructure the transactions contemplated by the
Transaction Documents such that they do not contravene the rules and regulations
of NASDAQ; provided, however, that such restructuring does not impact the
economic interests of the Purchaser contemplated by the Transaction Documents.
The Purchaser agrees to provide information reasonably requested by the Company
to comply with this Section 6.7 and Section 3.21.

 

6.8                               Securities and Blue Sky Filings.  The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchaser at the Closing under the Securities Act and applicable securities or
“Blue Sky” laws of the states of the United States, and shall provide evidence
of such actions promptly upon request of the Purchaser. The Purchaser shall
provide any information reasonably requested by the Company to comply with this
Section 6.9.

 

6.9                               Acknowledgment of Dilution.  The Company
acknowledges that the issuance of the Securities may result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligations
under the Transaction Documents, including, without limitation, its obligation
to issue the Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against the Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

 

6.10                        Other Actions.  Except as otherwise set forth in
this Agreement, from the date of this Agreement until the earlier to occur of
the Closing or the termination of this Agreement in accordance with the terms
hereof, the Company and the Purchaser shall not, and shall not permit any of
their respective Affiliates to, take, or agree or commit to take, any action
that would reasonably be expected to, individually or in the aggregate, prevent,
materially delay or materially impede the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE 7
 TERMINATION

 

7.1                               Termination.  The obligations of the Company,
on the one hand, and the Purchaser, on the other hand, to effect the Closing
shall terminate as follows:

 

(a)                                 Upon the mutual written consent of the
Company and the Purchaser;

 

(b)                                 By the Company if any of the conditions set
forth in Section 2.5(a) shall have become incapable of fulfillment, and shall
not have been waived by the Company;

 

--------------------------------------------------------------------------------


 

(c)                                  By a Purchase if any of the conditions set
forth in Section 2.5(b) shall have become incapable of fulfillment, and shall
not have been waived by the Purchaser; or

 

(d)                                 By either the Company or the Purchaser if
the Closing has not occurred on or prior to September 1, 2018;

 

provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

7.2                               Effect of Termination.  Nothing in this
ARTICLE 7 shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

ARTICLE 8
 MISCELLANEOUS

 

8.1                               Fees and Expenses.  Each party hereto shall
pay its own costs and expenses in connection herewith.

 

8.2                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

 

8.3                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of: 
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on Exhibit A
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

 

(i)                                     if to the Company, to Enphase
Energy, Inc., 1420 N. McDowell Blvd., Petaluma, CA 94954, Attention:  Chief
Legal Officer and Secretary, with a copy to Arnold & Porter, 250 W. 55th Street,
New York, NY, Attention: Michael Penney; and

 

(ii)                                  if to the Purchaser, to its address as set
forth on Exhibit A.

 

--------------------------------------------------------------------------------


 

8.4                               Amendments; Waivers.  Subject to the
provisions of Section 5.5, no provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

8.5                               Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

8.6                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser. With
the consent of the Company which will not be unreasonably withheld, any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided, that the
Purchaser may assign any or all rights under this Agreement to an Affiliate of
the Purchaser without the consent of the Company, and provided, further: 
(i) such transferor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company after such
assignment; (ii) the Company is furnished with written notice of (x) the name
and address of such transferee or assignee and (y) if the transferor is
assigning any registration rights under ARTICLE 5 hereof, the Registrable
Securities with respect to which such registration rights are being transferred
or assigned; (iii) following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, unless such disposition
was made pursuant to an effective registration statement or an exemption under
Rule 144 under the Securities Act; (iv) such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchaser”; and (v) such transfer shall
have been made in accordance with the applicable requirements of this Agreement
and with all laws applicable thereto.

 

8.7                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Sections 5.4 and 6.7.

 

8.8                               Governing Law; Jurisdiction.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in the State of Delaware for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto

 

--------------------------------------------------------------------------------


 

irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

8.9                               WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

8.10                        Survival.  The representations and warranties
contained herein shall survive the Closing and the delivery of the Securities.

 

8.11                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

8.12                        Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

8.13                        Rescission and Withdrawal Right.  Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) any of the other Transaction Documents, whenever the Purchaser
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then the Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

8.14                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchaser and the Company will be entitled to specific performance
under the Transaction Documents. The parties agree that monetary damages may not
be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not

 

--------------------------------------------------------------------------------


 

to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

ENPHASE ENERGY, INC.

 

 

 

By:

/s/ Eric Branderiz

 

 

Name: Eric Branderiz

 

 

Title: VP and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Rodgers Massey Revocable Living Trust dtd 4/4/11

 

 

 

By:

/s/ Thurman John Rodgers

 

 

Name: Thurman John Rodgers

 

 

Title: Trustee

 

--------------------------------------------------------------------------------